Citation Nr: 1036537	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

 Entitlement to service connection for residuals of a thoracic 
spine injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1974 to December 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case in March 2006, October 2006, and 
June 2009 for additional evidentiary development.  The case has 
been returned to the Board for appellate review.


FINDING OF FACT

The medical and lay evidence of record weighs against a finding 
of a nexus between the Veteran's in-service treatment for back 
pain and his present thoracic spine disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
thoracic spine disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence

Service treatment records, dated June 1974, show that the Veteran 
complained of low back pain when he partially landed on his back 
after diving into water.  In September 1976, the Veteran 
complained of low back pain after lifting weights.  He received 
medicine for treatment and did not seek any follow up care.  In 
February 1979, the Veteran experienced muscle spasms in his 
shoulders following an injury at the gym.  Physical examination 
did not show any abnormalities.  The examiner diagnosed muscle 
spasm.  The Veteran twice visited the general therapy clinic in 
March 1979 for back pain symptoms.  Again in May 1979, the 
Veteran revisited the general therapy clinic upon complaints of 
back pain.  The examiner noted a strain from weight lifting.  He 
visited the clinic one more time for complaints of back pain in 
September 1979.  The Veteran underwent his separation examination 
in October 1979.  The medical history questionnaire specifically 
listed "recurrent back pain" as a problem.  The Veteran gave a 
negative response.  Clinical examination for separation did not 
reveal any spinal abnormalities. 

The Veteran underwent a VA general medical examination in April 
1980.  He did not report any back pain problems.  Musculoskeletal 
examination did not show any spinal abnormalities.  The examiner 
described the Veteran as "very healthy" and having a "normal 
physical examination" with an exception unrelated to the 
musculoskeletal system.  

The Veteran reports that he saw private physicians from 1980 
through 1989.  See Veteran February 2009 statement.  These 
records are unavailable.  During this time, he reported working 
in mostly sedentary jobs.  In 2004, his back pain became severe 
enough to preclude employment.  See id. 

In 1999, the Veteran sought VA treatment.  He reported having 
intermittent pain in the mid back between the shoulder blades for 
about twenty years.  He told the examiner that his shoulders were 
aching, and he may have injured them.  The Veteran also reported 
continuing to lift weights.  A November 1999 MRI report showed 
that he had degenerative changes of the thoracic spine.  The 
Veteran has continued treatment for back pain at VA Medical 
Centers (VAMC).  

In June 2001, C.H., MD, examined the Veteran.  Dr. C.H. noted 
that an acute injury exacerbated the chronic degenerative disc 
disease with foraminal and spinal stenosis.  He recommended a 
lumbar epidural and temporarily renewed his medication.  

Private medical records, by C.B., MD, show that the Veteran 
sought a neurological consultation in December 2001 upon 
complaints of hand and shoulder numbness.  He reported injuring 
his back at age 20 while exercising at the gym.  Dr. C.B. noted 
that the Veteran worked as bouncer for many years, participated 
in boxing, and was involved in several fights.  Dr C.B. also 
noted an additional occupation as a carpenter.  After review of 
the clinical examination results, he diagnosed bilateral carpal 
tunnel syndrome.    

In June 2006, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
Veteran described in-service injuries from moving equipment and 
weightlifting.  By the end of service, he reported receiving 
weekly therapy for his back.  His wife reported that she observed 
the Veteran having back pain at the end of service.   

In August 2006, J.B., MD, provided a letter stating that he 
treated the Veteran from 2001 through 2003 for upper and lower 
back pain.  He noted that the Veteran's complaints originated at 
age 20 following a weight lifting injury.  

The Veteran underwent a VA spine examination in December 2008.  
The Veteran reported that he injured himself from faulty 
equipment at an Air Force gym around 1979.  He broke his ribs and 
back.  As a result, he reported that he received a light duty 
profile and was placed at a sedentary job.  Presently, he 
experienced pain in his mid back and muscle spasms.  Clinical 
examination showed tenderness of the thoracic and lumbar spine 
areas.  The VA examiner noted that the Veteran did not take his 
pain medication for the examination and was wincing in pain.  She 
reviewed thoracic spine X-rays from August 2008.  Her diagnosis 
was degenerative disc disease of the thoracic spine.  

The VA examiner expressed an opinion that a nexus was less 
likely.  She recited the Veteran's service treatment records and 
noted that the "natural course" of these disorders would have 
completely resolved themselves.  She noted that at separation he 
did not report back pain; and during the 20 years between service 
and the first post-service complaint, it is unclear what may have 
occurred.  She declined to relate the present symptoms to the in-
service back pain complaints.

Most recently, the Veteran's wife submitted a September 2009 
expressing her concerns about the appeal.  She wanted to 
emphasize that the Veteran was injured in service at work and 
placed on light duty status for the six months prior to 
separation.  

Analysis

The Veteran asserts that he experienced a continuity of 
symptomatology of back pain beginning in service.  38 C.F.R. 
§ 3.303(b).  The critical issue is whether the evidence of record 
supports a finding of a nexus between the Veteran's in-service 
complaints and his present thoracic spine disability.  The Board 
must weigh all lay and medical evidence of record in making such 
a determination.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Although the Federal 
Circuit has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself; the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.  Id.

The Veteran is competent to attest to factual matters of which he 
has first-hand knowledge, such as back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
has not been shown to have the experience, education, or 
training, to report on the etiology of back pain based on 
scientific principles.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. Cir. 
2009).  Thus, the Board considers the Veteran's statements 
regarding his back pain as competent lay evidence.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

At the outset, the Board notes that the Veteran's lay testimony 
alone can be enough to support a claim based on continuity of 
symptomatology since he is competent to report back pain.  
38 C.F.R. § 3.303(b); Washington, supra.  However, the Board must 
carefully determine the Veteran's credibility in his reported 
statements.  See id.; Buchanan, supra.  The Veteran's primary 
contention is that he injured his back during service in several 
incidences and continued to experience back pain since that time.  
Service treatment records corroborate most of his reports by 
showing treatment for intermittent back pain.  However, there is 
a 20 year interval between service and the first documented 
complaint of back complaint.  The Veteran reports he received 
medical treatment during this time period for back pain, but the 
records are unavailable.  

Upon careful review of the record, the Board finds that the 
record is less persuasive in showing a continuity of 
symptomatology exists.  First, the Board notes that Dr. C.B.'s 
treatment notes from December 2001 show that the Veteran worked 
as a bouncer for many years and reported being involved in 
several fights.  The Veteran also participated in boxing.  These 
occupational and recreational activities increase the likelihood 
that a back injury would occur following active service.  See 
Owen, supra.; Buchanan, supra. (Board must weigh all evidence of 
record).  Additionally, Dr. C.H.'s June 2001 notes reference an 
acute back injury.  Although the Veteran sought treatment in 
service for intermittent back pain, he specifically denied having 
"recurrent back pain" while reporting his medical history at 
separation.  Meanwhile, clinical examination did not show any 
abnormalities.  This evidence weighs against a finding that a 
chronic back problem initially manifested during service or 
within a year of separation.  

The Veteran submitted an August 2006 letter by Dr. J.B.  He 
stated that he treated the Veteran nearly 20 years following 
service and based on the Veteran's reported history believed his 
complaints originated from in-service injuries.  Nonetheless, the 
transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Since Dr. J.B.'s opinion is premised on the 
Veteran's reports, it too is to be accorded the same weight as 
the Veteran's reports.  See id.

Meanwhile, the VA examiner carefully reviewed the entire record 
and cited the Veteran's service treatment records.  In her 
medical opinion, she deemed the Veteran's in-service injuries to 
be transitory.  Without evidence of medical records during the 
period following separation to 1999, she observed the record was 
unclear as to any intervening injuries and declined to find a 
nexus.  Based on the examiner's qualification as a medical 
doctor, the Board places high probative value on her opinions 
premised upon careful review of the record, including service 
records and the Veteran's lay reports.  See 38 C.F.R. 
§ 3.159(a)(1); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  
  
At this juncture, the Board notes that the Veteran's wife 
possesses a qualification as a registered nurse.  However, she 
has not submitted any medical opinions based upon review of the 
entire record and accompanied by a scientific rationale to 
support the Veteran's claim.  An adequate opinion must support 
its conclusion with an analysis that can be weighed against 
contrary opinions and be based upon prior medical history and 
examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007).  

In sum, the Board finds the Veteran's assertions less persuasive 
when viewed against the entire record.  Service treatment records 
show complaints of intermittent back pain, but clinical findings 
at separation did not confirm a residual back disability.  The VA 
examiner reviewed the entire record, interviewed, and examined 
the Veteran.  She declined to give a positive opinion without 
evidence of the Veteran's medical history from approximately 1979 
until 1999.  Dr. C.B.'s treatment notes in December 2001 show 
that the Veteran reported being employed as a bouncer for many 
years and participating in boxing.  Additionally, Dr. C.H.'s 
notes reference an acute back injury in June 2001.  These items 
suggest the presence of intervening back injuries.  The Board 
finds the record as a whole weighs against a finding of a nexus 
between the Veteran's present back disability and his in-service 
injuries.  See id.  The claim is denied.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2002, March 2006, 
and July 2009 letters.  The Board further notes the March 2006 
letter contained notice concerning how a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record must reflect substantial compliance with any past 
remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).  In June 2009, the Board remanded the claim for him to 
identify private healthcare providers for the period from 
approximately 1979 to 1999.  The RO/AMC sent a July 2009 
requesting that he identify all relevant healthcare providers and 
furnished authorization forms for the release of medical records.  
Updated VAMC records were associated with the claims file.  In 
September 2009, the Veteran's wife responded that the missing 
records were likely unavailable and did not request further 
assistance from VA. To date, no additional information has been 
submitted.  The Board finds the record reflects substantial 
compliance with the June 2009 Board remand directives.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in 
December 2009 that was fully adequate for the purposes of 
adjudication.  The VA examination report reflects a full review 
of the claims file, interview of the Veteran, physical 
examination, and medical opinions by a physician.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.





ORDER

Service connection for a back disability is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


